DETAILED ACTION

Status of Claims
The status of the claims is as follows:
(a) Claims 1-15 remain pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
The Examiner accepts the amendments received on 11/17/2020. The Applicant’s claims 1-15 remain pending. The Applicant amends claims 1 and 10. 
(a) The Applicant, via the claim amendments filed 11/17/2020 overcome the claim objections set forth in the previous Office Action. The Examiner, therefore, withdraws the previous claim objection.

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance. The prior art of record does not teach or render obvious the following amended limitations of claim 1: 
a position determining unit configured for determining position information of tags using time-of-flight ranging data of the point-to-point radio ranging unit, wherein the position determining unit is configured:
to determine a current position of a reference point indicative of a position of a machine of the large machinery, the machine comprising at least one of the anchors, 
to access an arrangement dataset, which provides a predefined positional relationship between the reference point and a mounting location of the at least one of the anchors on the machine, to determine a position of the at least one anchor based on the current position of the reference point and the arrangement dataset, and to provide the position of the at least one anchor to the position determining unit.
Stegmaier (U.S. P.G. Publication 2013/0015963) teaches the use of a dataset to determine positional and distance relationship between the reference point and mounting location (i.e., fixed location or machine), wherein the dataset may be already known (i.e., predefined), for example if the mounting location is fixed (Stegmaier, Paragraphs 0050-0053, 0017, and 0020). 
However, Stegmaier is silent on teaching the reference point and the anchor are associated by means of the same machine. Therefore, the Examiner finds the Applicant’s Arguments/Remarks on page 8 persuasive. The Examiner agrees that Stegmaier (U.S. P.G. Publication 2013/0015963) does not teach an arrangement dataset, which provides a pre-defined positional relationship between the reference point 
After further search and consideration, the Examiner finds nothing in the prior art teaches or suggests the reference point and the anchor are associated by means of the same machine. As a result, the Examiner finds claim 1 is allowable. Dependent claims 2-15 are also allowable for depending upon allowable claim 1.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J CROMER whose telephone number is (313)446-6563.  The examiner can normally be reached on M-F: ~ 8:15 A.M. - 6:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.J.C./Examiner, Art Unit 3667

/ANNE MARIE ANTONUCCI/Primary Examiner, Art Unit 3667